Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive.
Applicant argues on pages 2-5 that Bayya ‘203 and Bayya ‘204 do not teach, separately or in combination, the claimed thickness of amorphous inorganic material joining two crystalline panels of inorganic material being from > 0.1 mm to < 5 mm. Applicant further argues that the Examiner’s citation for the glass layer thickness being from 0.1-5 mm in claim 8 stems from a misreading of the claims in both Bayya ‘203 and Bayya ‘204, specifically that claim 1 from which 8 depends references a specific embodiment and cannot be construed as more general/applicable to additional embodiments set forth in either document. That is, Applicant alleges on pages 3-4 that claim 1 of Bayya ‘203 and Bayya ‘204 are exclusively drawn to the embodiment pictured in Figure 1 of both documents, as opposed to the alternate embodiment of Figure 4, cited by the Examiner. Finally, Applicant argues that even if claim 1 is generic, claim 8 is not, and cannot reasonably be construed to teach a thickness of a glass bonding layer.
The Examiner respectfully disagrees. As noted by Applicant, while the Examiner utilized the discrete disclosure of a thickness of the glass layer from 0.1-5 mm in claims 8 of Bayya ‘203 and Bayya ‘204, the rational for the rejection was one of combining the embodiments, that is combining the embodiment explicitly stated in claim 8, which has a specific given thickness of both the spinel and the germanate glass, as well as the additional requirement of inner and outer anti-reflection layers. As noted in the prior rejection, it is true that neither of Bayya ‘203 nor Bayya ‘204 directly state the glass layer thickness to achieve bonding between two spinel layers/panels, however (and also as in the prior rejection), it would be well within the skill of one of ordinary skill in the art to look at the thicknesses provided in the same documents for the same 
Applicant argues on page 5 that neither of Bayya ‘203 or ‘204 recognize the inventive joint width of greater than 0.1 to less than 5 mm. 
The Examiner respectfully disagrees for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        11/13/21